                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE APPLICATION OF MING YANG,                    Case No.19-mc-80191-VKD
                                   7     PETITIONER, FOR AN ORDER
                                   8     PURSUANT TO 28 U.S.C. § 1782 TO
                                         TAKE DISCOVERY FOR USE IN                          ORDER DENYING MOTION TO
                                   9     FOREIGN PROCEEDINGS, PURSUANT                      RELATE CASES
                                         TO THE FEDERAL RULES OF CIVIL
                                  10                                                        Re: Dkt. No. 13
                                         PROCEDURE, OF RESPONDENT LEO
                                         GU, AS TRUSTEE OF THE GU FAMILY
                                  11
                                         TRUST
                                  12
Northern District of California
 United States District Court




                                  13          In this proceeding, applicant Ming Yang seeks an order pursuant to 28 U.S.C. § 1782
                                  14   authorizing service of a subpoena for discovery from Leo Gu as Trustee of the Gu Family Trust
                                  15   (“Gu Trust”) for use in a proceeding before the Eastern Caribbean Supreme Court of the British
                                  16   Virgin Islands (“BVI Court”). Dkt. No. 1. On August 16, 2019, Mr. Yang filed a notice of related
                                  17   case in which he asks the Court to relate this case to a later filed proceeding captioned In re
                                  18   Application of Ming Yang, Petitioner, for an Order Pursuant to 28 U.S.C. § 1782 to Take
                                  19   Discovery for Use in Foreign Proceedings, Pursuant to the Federal Rules of Civil Procedure, of
                                  20   Respondent The Goldman Sachs Group, Inc., Case No. 3:19-mc-080207-LB (N.D. Cal.) (“the
                                  21   Goldman Sachs Action”). Dkt. No. 13. The Court construes that notice as an administrative
                                  22   motion to relate the cases pursuant to Civil Local Rule 3-12(b). The Court denies the motion.
                                  23          Mr. Yang contends that both actions “concern substantially the same parties, property,
                                  24   transaction, or events” because they both seek discovery for use in the same foreign litigation
                                  25   before the BVI Court. Dkt. No. 8 at 1. However, the Goldman Sachs Action involves a different
                                  26   subpoena recipient and does not concern the same property, transaction, or events as to the
                                  27   subpoena recipients. As the Court explained in its previous order denying Mr. Yang’s earlier
                                  28   motion to relate (Dkt. No. 12), it is possible that the subpoena recipients—the Gu Trust and
                                   1   Goldman Sachs1—may challenge their respective subpoenas, if service is authorized, resulting in

                                   2   contested motion practice before the Court. However, the resolution of any such disputes likely

                                   3   will depend on facts and circumstances specific to the Gu Trust or Goldman Sachs, respectively,

                                   4   and is unlikely to require duplication of effort by the Court. Civ. L.R. 3-12(a)(2).

                                   5          Accordingly, for the reasons described above, Mr. Yang’s motion to relate cases is denied.

                                   6   Mr. Yang is directed to review and comply with the requirements of Civil Local Rule 3-12(b) with

                                   7   respect to any future motions to relate cases.

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 23, 2019

                                  10

                                  11
                                                                                                    VIRGINIA K. DEMARCHI
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     The Court understands that the Gu Trust and Goldman Sachs are unrelated non-parties in the
                                       lawsuit Mr. Yang has filed in the BVI Court.
                                                                                      2
